15 N.Y.3d 824 (2010)
935 N.E.2d 791
909 N.Y.S.2d 1
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
TIMOTEO RAMIREZ, Appellant.
No. 207 SSM 40
Court of Appeals of New York.
Decided September 16, 2010.
*825 Schlather, Stumbar, Parks & Salk, LLP, Ithaca (Diane V. Bruns of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Grace Vee of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Contrary to defendant's argument, the Appellate Division properly concluded that the verdict was supported by legally sufficient evidence. Viewing the evidence in the light most favorable to the prosecution, a reasonable jury could have inferred that defendant constructively possessed the drugs and drug paraphernalia located in an apartment in which defendant himself was found (see generally People v Contes, 60 NY2d 620, 621 [1983]).
Moreover, although the record is silent as to whether Supreme Court showed the jury note to counsel as required in *826 People v O'Rama (78 NY2d 270 [1991]), defense counsel had notice of the contents of the note and the court's response, and failed to object at that time, when the error could have been cured. Accordingly, defendant's claim is unpreserved for review (see People v Starling, 85 NY2d 509, 516 [1995]; see also People v Kadarko, 14 NY3d 426, 429-430 [2010]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.